21st Mtge. Corp. v Broderick (2021 NY Slip Op 00824)





21st Mtge. Corp. v Broderick


2021 NY Slip Op 00824


Decided on February 10, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER, JJ.


2019-11676 
2019-11678
 (Index No. 19497/13)

[*1]21st Mortgage Corporation, respondent,
vNicole Broderick, appellant, et al., defendants.


Jeffrey Herzberg, P.C., Hauppauge, NY, for appellant.
Taroff & Taitz, LLP, Bohemia, NY (Steven Taitz and Linda D. Calder of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Nicole Broderick appeals from (1) an order of the Supreme Court, Suffolk County (Howard H. Heckman, Jr., J.), dated July 30, 2019, and (2) an order of the same court, also dated July 30, 2019. The first order dated July 30, 2019, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant Nicole Broderick, to strike her answer, and for an order of reference. The second order dated July 30, 2019, insofar as appealed from, granted the same relief to the plaintiff and appointed a referee to compute the amount due to the plaintiff.
ORDERED that the appeals are dismissed, without costs or disbursements.
The appeals from the two orders dated July 30, 2019, must be dismissed because the right of direct appeal therefrom terminated with the entry of an order and judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeals from the orders are brought up for review and have been considered on the appeal from the order and judgment of foreclosure and sale (21st Mortgage Corp. v Broderick, ___ AD3d ___ [Appellate Division Docket No. 2020-03385; decided herewith]; see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248; Sparta GP Holding Reo Corp. v Lynch, 186 AD3d 893, 894).
RIVERA, J.P., DUFFY, BRATHWAITE NELSON and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court